Name: 2008/576/EC: Commission Decision of 4 July 2008 amending Annex III to Decision 2003/467/EC as regards the list of the officially enzootic-bovine-leukosis-free regions in Poland (notified under document number C(2008) 3284) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  Europe;  agricultural activity;  health
 Date Published: 2008-07-11

 11.7.2008 EN Official Journal of the European Union L 183/40 COMMISSION DECISION of 4 July 2008 amending Annex III to Decision 2003/467/EC as regards the list of the officially enzootic-bovine-leukosis-free regions in Poland (notified under document number C(2008) 3284) (Text with EEA relevance) (2008/576/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex D(I)(E) thereto, Whereas: (1) Directive 64/432/EEC provides that a Member State or part of a Member State may be declared an officially enzootic-bovine-leukosis-free Member State or region subject to compliance with certain conditions set out in that Directive. (2) The list of officially enzootic-bovine-leukosis-free regions of Member States are set out in Annex III to Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2). (3) That Decision, as amended by Decision 2008/404/EC, currently lists 12 administrative regions (powiaty) within the superior administrative unit (Voivodship) of Podkarpackie in Poland, as officially enzootic-bovine-leukosis-free regions. (4) Poland has now submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC, as regards a further 13 administrative regions (powiaty) within that superior administrative unit, in order that those regions may be considered officially enzootic-bovine-leukosis-free regions of Poland. (5) Following the evaluation of that documentation, those regions (powiaty) of Poland should be recognised as officially enzootic-bovine-leukosis-free regions of that Member State. (6) Annex III to Decision 2003/467/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Chapter 2 of Annex III to Decision 2003/467/EC, in the entries for Poland, the entry concerning the Voivodship Podkarpackie is replaced by the following:  Voivodship Podkarpackie, Powiaty: bieszczadzki, brzozowski, dÃbicki, jarosÃ awski, jasielski, kolbuszowski, kroÃ nieÃ ski, Krosno, leski, leÃ ¼ajski, lubaczowski, Ã aÃ cucki, mielecki, niÃ ¼aÃ ski, przemyski, PrzemyÃ l, przeworski, ropczycko-sÃdziszowski, rzeszowski, RzeszÃ ³w, sanocki, stalowowolski, strzyÃ ¼owski, Tarnobrzeg, tarnobrzeski. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 156, 25.6.2003, p. 74. Decision as last amended by Decision 2008/404/EC (OJ L 141, 31.5.2008, p. 16).